 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 600American Armored Car, LTD. and United Federation of Security Officers, Inc. Cases 2ŒCAŒ33316, 2ŒCAŒ33359, and 2ŒCAŒ33376 July 11, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND ACOSTA On December 31, 2001, Administrative Law Judge Margaret M. Kern issued the attached decision.  The Re-spondent filed exceptions and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions2 only to the extent consistent with this Decision and Or-der.3The Discharges of Leonard Miles and John Verderber The judge found that the Respondent violated Section 8(a)(3) and (1) of the Act by discharging employees Leonard Miles and John Verderber because of their un-ion activities.  We affirm the judge™s finding that the General Counsel met his burden under Wright Line4 to prove that the employees™ union activities were a moti-vating factor in the Respondent™s decision to discharge them.  However, we find, as explained below, that the Respondent proved it would have discharged the two                                                             showing delivery to the bank).                                                           1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In addition, some of the Respondent™s exceptions imply that the judge™s rulings, findings, and conclusions demonstrate bias and preju-dice.  On careful examination of the judge™s decision and the entire record, we are satisfied that the Respondent™s contentions are without merit. 2 We affirm the judge™s finding that the Respondent violated Sec. 8(a)(3) and (1) of the Act by discharging employee Fernando Miranda.  Chairman Battista does not reach the issue of whether the Respondent gave Miranda permission to be absent on September 26, 2000.  Chair-man Battista finds that, assuming the Respondent did not give Miranda permission to be absent, the Respondent™s discharge of Miranda consti-tuted disparate treatment relative to the discipline imposed on other employees for comparable misconduct. 3 We adopt the judge™s recommended Order as modified and set forth in full below.  We modify the notice in accordance with Ishikawa Gasket America, Inc., 337 NLRB 175 (2001). 4 Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in NLRB v. Trans-portation Management Corp., 462 U.S. 393 (1983). employees even if they had not engaged in union activi-ties.  Accordingly, we reverse the judge™s unlawful dis-charge finding with regard to these two employees. A.  The Facts The Respondent operates an armored car service.  Miles and Verderber were guard-drivers.  They were both involved in the Union™s organizing campaign during September and October 2000.5  They were discharged in October for refusing to take a polygraph test.  Approxi-mately 2 weeks after their discharge, the Board con-ducted an election among the Respondent™s employees, on November 2. The chain of events that culminated in the discharges began in mid-July when one of the Respondent™s cus-tomersŠa restaurantŠnotified the Respondent that the Respondent had picked up a bag containing over $25,000 in cash from the customer on June 26 for delivery to the customer™s bank and that the money had not been depos-ited at the bank. Respondent™s director of security, James Carson, con-ducted an investigation of the customer™s claim, which disclosed the following.   On June 26, the Respondent™s employees picked up the bag from the customer and delivered it to the Respondent™s JFK airport facility.  Later that evening, other Respondent employees transferred the bag to the Respondent™s Elmsford facility. On the morning of June 27, Miles (acting on behalf of his three-man armored truck crew) signed for several property items including the $25,000 bag which Miles™ truck was scheduled to deliver to the customer™s bank that day.  Miles™ truck  (manned by Miles, Verderber, and guard-driver Mark Garafolo) drove its route on June 27, and Miles cleared ﬁpay-inﬂ procedures at the Elmsford facility vault that evening (indicating that MilesŠagain acting on behalf of his three-man truck crewŠeither turned in the bag or turned in a signed receipt After notification by the customer of the missing money, Carson searched the Elmsford facility vault.  He did not find the bag but did find the receipt that had ac-companied it.  The receipt had a preprinted line for signa-ture by the receiving institutionŠin this case, the bank; but there was no signature on the line.  Also, the yellow copy of the three-ply receiptŠwhich copy is to be given to the receiving institutionŠwas still attached to the re-ceipt.  The lack of a receiving institution signature and the presence of the yellow copy indicated that the bag had not been delivered to the bank. The Respondent makes many deliveries to banks and, occasionally, a bag intended for one bank is left at a dif- 5 All dates are in 2000, unless otherwise specified. 339 NLRB No.  81  AMERICAN ARMORED CAR, LTD. 601ferent bank by mistake.  In 
such cases, the bank that mis-
takenly received the bag would eventually realize the mistake and notify the Respondent.  Carson initially as-
sumed that this was the case with the missing $25,000 
bag.  During the next 2 months, Carson repeatedly tele-
phoned banks that might have
 mistakenly received the 
bag, asking if they had found the missing bag.  None did.  
In October, with the $25,000 still missing, Carson dis-
cussed the matter with Anthony Palmiotto, the Respon-
dent™s insurance broker who specialized in the armored 
car industry.  Palmiotto encouraged Carson to pursue the 
investigation and, particularly, to establish that the Re-
spondent™s employees were not criminally responsible 
for the bag™s disappearance.  A common practice in the 
armored car industry when property is missing is to 
polygraph employees who had access to the missing 
property.  Carson decided to polygraph the Respondent™s 
employees regarding the missing bag. 
Carson telephoned Ed Torian, an experienced private 
investigator and polygraph examiner who had adminis-

tered prehire and investigatory polygraphs for the Re-
spondent for several years.  Torian suggested to Carson 
that the Respondent polygraph the employees who 
worked on the truck on June 27 and in the vault later the 
same evening.  Carson identified the six employees 
(Miles, Verderber, Garafolo, and three vault employees) 
who fit Torian™s criteria, and decided to polygraph them. 
On October 16, Carson called Verderber at home and 
directed him to come to the Elmsford facility to take the 

polygraph test.  Verderber initially agreed, but said he 
did not want to drive to the facility that evening.  He 
asked to take the polygraph several days later.  Carson 
agreed to Verderber™s request. On October 17, Carson spoke to Miles at the Elmsford 
facility.  Carson told Miles that Miles had to take a poly-

graph regarding the missing bag.  Miles refused to take 
the polygraph.  Carson then discharged Miles.
6On October 18, Verderber telephoned Carson.  Verder-
ber told Carson that he had decided to not take the poly-

graph.  Carson then discharged Verderber.
7Carson ordered Garafolo and the three vault employees 
to take the polygraph.  Th
ey each took the polygraph and continued to be employed by the Respondent. 
                                                          
 6 Miles asked Carson if he could have an attorney present during the 
polygraph.  Carson initially refused the request.  Carson advised poly-
grapher Torian of Miles™ request a
nd Torian approved it.  Carson then 
told Miles that Miles could have an attorney present.  Miles still refused 
to take the polygraph. 
7 The parties stipulated that the 
Respondent discharged Verderber on 
October 19; however, Carson and Verder
ber testified that the discharge 
occurred on October 18. 
B. Discussion 1. The Respondent met its burden under 
Wright Line 
On these facts, we find that the Respondent established 
that it would have discharged Miles and Verderber for 
refusing to take the polygraph, even had they not been 
involved in union activities. The Respondent was attempting to determine respon-
sibility for the loss of a bag containing $25,000 in cash.  
The Respondent™s use of polygraphs to investigate the 
loss followed the standard industry practice in such situa-
tions. 
The Respondent™s identification of Miles and Verder-
ber (among others) for polygraphing was reasonable.  
Miles had signed for the missing $25,000 bag, and his 
signature was the last affirmative act attesting to posses-
sion of it.  Further, Miles and Verderber worked on the 
truck that transported the missing bag immediately after 
Miles signed for it. 
The Respondent™s decision to discharge Miles and 
Verderber when they refused to take the polygraph was 

likewise reasonable.  The Respondent was investigating 
the loss of $25,000.  Miles and Verderber had access to 
the missing money.  Miles and Verderber refused the 
Respondent™s request to take a polygraph.  Neither Miles 
nor Verderber gave the Respondent a reason for their 
refusal.  Furthermore, there 
is no evidence that other Re-
spondent employees had previously refused the Respon-
dent™s request to take a polygraph or that the Respondent 
had imposed lesser discipline for such refusal. 
2. The judge™s decision 
The judge, in concluding that the discharges were 
unlawful, found that the Respondent™s ﬁinvestigation into 
the alleged loss [of the $25,000 bag] was a barely-
concealed scheme by Carson to justify his unlawful ter-
minations of Miles and Verderberﬂ and that the ﬁRe-
spondent™s demand that Miles and Verderber submit to 
polygraph examination was not the result of any legiti-
mate investigation, . . . but was motivated solely by their 
activities in support of the Un
ion.ﬂ  The judge identified several concerns underlying this decision. 
First, the judge expressed doubt that the $25,000 was 
ever missing.  Second, the judge expressed doubt that 
Miles™ truck crew took possession of the bag the morning 
of June 27.  Third, the judge found that Miles and his 
truck crew should have been ﬁcleared of any suspicionﬂ 
when Carson, in July, viewed a videotape of Miles™ pay-
in procedure at the vault the evening of June 27 and ob-

served nothing suspicious on it.  Fourth, the judge found 
that the Respondent did not adequately explain its delay 
from mid-July (when the customer reported the missing 
bag) until mid-October in requesting the polygraphs.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 602Fifth, the judge found that there were other employees 
who might have had access to the missing bag and that 
the Respondent should have polygraphed them in addi-
tion to the crew on Miles™ truck and the three vault em-
ployees on duty the evening of June 27.  Sixth, the judge 
found that the Respondent violated the Federal polygraph 
statute8 by failing to provide the employees with certain 
written notices that the judge concluded were required by 
the statute. 9We find that the evidence does not support the judge™s 
ultimate conclusion or 
her underlying concerns. a. The judge™s ultimate conclusion The judge concluded, in effect, that the Respondent 
fabricated an elaborate plotŠinvolving a customer™s 

false report to the Respondent regarding a missing 
$25,000 bag, the Respondent™s false report to an insur-
ance broker regarding the missing $25,000, the Respon-
dent™s false report to a private investigator regarding the 
missing $25,000, and the unn
ecessary polygraphing of four employees regarding the missing $25,000Šin the 

hope that two union supporters (Miles and Verderber) 
would refuse to take a polygraph thereby providing the 
Respondent with an opportunity to discharge them.  
However, the evidence does not support the judge™s sup-
position.  
First, the customer (whose $25,000 bag was lost) was a 
well-known restaurant.  That customer, in a letter written 
on its letterhead, demanded that the Respondent reim-
burse it for the $25,000.  That letter was introduced into 
evidence.  The General Counsel failed to introduce any 

evidenceŠsuch as the testimony of a representative of 
the restaurantŠthat this letter was fabricated or that the 

restaurant had anything other than an arms™-length busi-
ness relationship with the Respondent.  Nor do we find 
any support for the judge™s apparent speculation that the 
restaurant might have falsely reported the loss of $25,000 
in order to assist the Respondent in a scheme to dis-
charge two union supporters for refusing to take a poly-

graph.                                                           
 8 The Employee Polygraph Protection Act, 29 U.S.C. § 2001, et seq. 
(1988).  
9 The judge found that the Respondent violated the statute by failing 
to give the employees (1) a written 
statement regarding the incident 
being investigated; (2) a written statement telling the employees that 
they had had access to the missing 
property; (3) a written statement 
regarding the Respondent™s reasons 
for believing they might be in-
volved in the disappearance of the property; (4) a written notice regard-ing the scheduled date, time, and location of the polygraph; (5) a writ-

ten notice regarding their right to c
onsult with counsel before the poly-
graph; (6) a written notice regarding 
how the test would be conducted; and (7) a written notice regarding their opportunity to review the test 

questions.  
Next, we note that the Respondent™s actions in report-
ing the missing $25,000 to the insurance broker and to 
the private investigator involved at least some commer-
cial risk to the Respondent.  As the broker testified, even 
if the Respondent did not file a claim for the missing 
$25,000, the broker routinely passed reports of such inci-
dents on to the insurance co
mpanies.  The insurance 
companies, in turn, sometim
es raise an armored car 
firm™s insurance rates substantially or cancel the insur-
ance entirely based on such reported losses.  Similarly, 
there was at least a possibility that the broker or the in-
vestigator would spread news of the missing $25,000 to 
other persons, including the Respondent™s customers or 
competitors, thereby damaging the Respondent™s reputa-
tion in the armored car industry.  
Nor is there evidence that the Respondent had any rea-
son to anticipate that the union supporters would refuse 

to take a polygraph.  To th
e contrary, the evidence estab-
lishes that the Respondent routinely used polygraphs 
during investigations and there is no evidence that any 
employee had previously refused to take a polygraph. 
In short, we find it extremely unlikely that the Re-
spondent would have exposed itself to significant com-
mercial risks by: enlisting an established customer to 
falsely report the loss of $25,000, reporting that loss to 
the Respondent™s insurance adjuster, and seeking the 
advice of a private investig
ator, all on the chance that two union supporters would refuse to take a polygraph 
regarding the $25,000.  
In these circumstances, we 
reject the judge™s ultimate 
conclusionŠthat the Respondent fabricated or seized 

upon the lost $25,000 bag as part of a scheme to dis-
charge two union supporters for refusing a polygraph.  
We find instead, that the Respondent acted in good faith 
in requesting that the employees take the polygraph and 
acted lawfully in dischargi
ng the employees when they 
refused to do so.  See 
Houston Coca Cola Bottling Co.
, 256 NLRB 520, 527 (1981) (no inference of antiunion 
motive for employer™s request that employees take poly-
graph where employer ﬁcould not have known which 
employees would refuse to take . . . the polygraphﬂ).
 b. The judge™s underlying concerns 
We have likewise considered each of the judge™s un-
derlying concerns.  We find that several are unsupported 

by the evidence.  We furt
her find that the concernsŠ
considered individually or cumulativelyŠdo not support 
the conclusion that the Respondent fabricated the inves-

tigation or the polygraph requests in order to discharge 
the two union supporters. 
 AMERICAN ARMORED CAR, LTD. 603(1) Whether there was a missing $25,000 bag 
The judge doubted that the $25,000 was ever missing.  
The judge based her doubt on the facts that the Respon-
dent did not introduce into 
evidence its canceled check reimbursing the customer for the missing $25,000, that 
the Respondent did not file an insurance claim for the 
$25,000, and that the Respondent did not introduce into 
evidence all of its computer
ized records regarding the movement of the missing bag. 
However, with regard to the basic question of whether 
the $25,000 was ever missing, Miles corroborated Car-
son™s testimony that Carson asked Miles about the miss-
ing $25,000 in July.  Miles and Verderber did not be-
come involved in union activities until sometime after 
July.  This factŠthat Carson asked Miles about the miss-
ing $25,000 several weeks before Miles and Verderber 
became involved in union activitiesŠis strong evidence 
that there was a missing $25,000. 
Furthermore, as noted above, the record also contains a 
letter from the customer to the Respondent on the cus-

tomer™s letterhead demanding reimbursement for the 
$25,000.  Moreover, Carson testified that the Respondent 
reimbursed the customer for the $25,000 and respondent 
official, Charles Strebeck, corroborated Carson™s testi-
mony, testifying that the Respondent sent the customer a 
check for the missing $25,000 on November 29.  And, 
the General Counsel introduced no evidenceŠsuch as 
the testimony of an official
 of the customerŠthat the 
Respondent did not in fact pay the customer the $25,000. 
With regard to the issue 
of the canceled check, the General Counsel did not subpoena the canceled check or 
otherwise put the Respondent on notice that it was ques-
tioning whether the Respondent had actually paid the 
customer the $25,000.  Accordingly, we attach little 
weight to the fact that the Respondent did not introduce 
the canceled check into evidence. With regard to the issue of the Respondent™s failure to 
file an insurance claim for the $25,000, the record pro-

vides a rational explanation.  The Respondent™s insur-
ance broker testified that filing a claim might have 
caused the Respondent™s insurance premiums to increase 

substantially, and that insurance companies sometimes 
canceled the insurance of ar
mored car firms because of 
such losses.  The broker similarly testified that if one 
insurance company cancels a 
firm™s insurance, it was 
likely that other companies would refuse to insure the 

firm.  Under State regulations, an armored car firm could 

not do business if it did not have insurance.  Further-
more, although Carson readily admitted during his testi-
mony that the Respondent did not file an insurance claim 
regarding the $25,000 loss, the General Counsel did not 
ask Carson why the Respondent did not file a claim.   
With regard to the issue of the Respondent™s 
computerized records regarding the missing bag, it is 

unclear what additional records existed.  The parties 
introduced Miles™ compute
r-generated payout sheet, 
route sheet, and pay-in sheet for June 27.  Although 

witnesses for both the Respondent and the General 
Counsel testified at length regarding these sheets as well 

as the Respondent™s property-tracking procedures 
generally, the General Couns
el did not subpoena or 
otherwise demand that the Respondent p
roduce any 
t                                                          
addi ional records. 
(2) Whether Miles™ truck crew took possession  
of the bag 
The judge expressed doubt that Miles™ truck crew took 
possession of the bag on the morning of June 27.  How-
ever, Miles admitted that the usual procedure during 
morning payout was for the vault clerk to call out each 
bag number, for the driver to circle that bag number on 

the payout sheet as the number was called out, and for 
the driver to then watch the clerk as the clerk placed the 
bag on a small wagon that the driver used to move the 
bags from the vault to the armored truck.  Miles™ payout 
sheet for the morning of June 27 was introduced into 
evidence.  The sheet lists the number of the missing bag, 
the number is circled, and Miles™ signature is on the 
sheet.  Miles testified that he signed the sheet. 
The judge noted that although the missing bag was 
listed on Miles™ payout sheet, the bag was not listed on 

Miles™ route sheetŠa separate document showing the 
stops that Miles was scheduled to make and the items 
Miles was scheduled to deliver at each stop.  The judge 
further noted that, on occasion, after the clerk called out 
a bag number and the driver circled the number on the 

payout sheet, the clerk inadvertently failed to put the bag 
in the wagon and the driver failed to notice the clerk™s 
error.10However, the critical issue here is not whether Miles 
and Verderber were guilty of stealing the missing bag.  

Rather, the critical issue here is whether the evidence so 
clearly exonerated Miles and Verderber from any respon-
sibility for the missing bag as
 to render the Respondent™s 
polygraph request irrational or suspicious.  Given that the 
bag was missing and that Miles signed for the bag, these 
additional facts noted by the judge fall far short of clearly 
exonerating the employees. 
 10 The judge also noted that the vault clerk did not sign Miles™ pay-
out sheet and asserts that this viol
ated the Respondent™s standard pro-
cedures.  However, the evidence shows that it was common practice for 
the vault clerk to not sign a driver™s payout sheet.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 604(3) The videotape of Miles™ pay-in procedures 
Carson admitted that he reviewed a security videotape 
showing Miles™ pay-in procedures the evening of June 27 
and that he found nothing suspicious on the videotape.  
This fact, however, did not exonerate Miles or his truck 
crew.  Although the videotape showed Miles turning in 
property bags and receipts to the vault clerk during the pay-in procedures, the camera was too far away to show 
which bags or receipts were turned in.  Thus, it was not 
possible to ascertain from watching the videotape 
whether the missing $25,000 bag was one of the bags 
Miles turned in to the clerk on June 27.  As noted above, 
the issue here is whether the Respondent acted reasona-
bly in requiring Miles and Verderber to take the poly-
graph, not whether Miles and Verderber stole the missing 
$25,000.  The June 27 pay-in videotape could not con-
clusively exonerate them and it is therefore largely ir-
relevant to the issues before us.
11(4) The Respondent™s delay in requesting the polygraphs 
The customer notified the Respondent regarding the 
missing bag in mid-July.  The Respondent requested that 
the six employees take the polygraphs in mid-October, 
about 2 weeks before the November 2 Board election.  In 
rejecting the Respondent™s explanation for the polygraph 

requests, the judge noted this delay and the timing of the 
polygraph requests relative to the election.  However, we 
find that the evidence supports the Respondent™s expla-
nation for the delay and the timing of the polygraph re-
quests. With regard to the delay, the insurance broker corrobo-
rated Carson™s testimony that it was common in the ar-

mored car industry for a property bag to be missing for 
several weeks and to then turn up.  The broker further 
testified that the delay from mid-July to early October 
was ﬁnot that unusual.ﬂ  We also note Carson™s uncon-
tradicted testimony that, over a 1- to 2-month period, he 
repeatedly telephoned the banks where the Respondent 
made deliveries to ask if they had located the missing 
bag.12  We also note Carson™s uncontradicted testimony 
                                                          
                                                                                             
11 The judge implicitly criticized Carson for allowing the June 27 
pay-in videotape to be erased afte
r Carson viewed the videotape.  How-
ever, as Carson reasonably explaine
d, the videotape showed nothing 
unusual and therefore there was no reason for Carson to deviate from 
the Respondent™s usual procedure of re-recording over the videotape 
every 31 days.   
12 The judge noted Carson™s testimony
 that he kept detailed records 
of the phone calls he made to the banks trying to locate the missing 
bag.  The judge also noted that the Respondent did not introduce these 
records into evidence and drew an adverse inference from the Respon-
dent™s failure to do so.  We disagree.  At the hearing, the General 
Counsel did not fairly put the Res
pondent on notice that he was chal-lenging Carson™s testimony regarding 
his phone calls to the banks.  For 
example, the General Counsel did not ask for specifics regarding the 
that Miles was an excellent employee whose paperwork 
was ﬁimpeccableﬂ and that this was a reason Carson be-
lieved the missing bag would eventually be found, 
thereby further explaining Carson™s delay in initiating a 
more formal investigation. 
With regard to the timing of the polygraph requests, 
we note that Carson telephoned the insurance broker in 
early October to discuss the missing bag, that the broker 
strongly encouraged CarsonŠverbally and by letterŠto 
take further steps to insure that the Respondent™s em-

ployees were not criminally responsible for the disap-
pearance of the missing bag, and that Carson immedi-
ately thereafter initiated the polygraph requests. 
(5) The Respondent™s failure to polygraph  
additional employees 
The judge noted that the Respondent identified six 
employees for polygraphing.  Miles and Verderber were 

among these six.  The judge noted that additional em-
ployeesŠparticularly employees who transported the 
bag on June 26 and vault employees who handled the bag 
the morning of June 27Šhad access to the missing bag.  
The judge suggested that the Respondent™s failure to 
polygraph these additional employees undermined its 
explanation for requesting M
iles and Verderber to take 
the polygraph.  We disagree. 
The June 27 payout sheet shows the number of the 
missing bag, the circle Miles drew around the missing 
bag number, and Miles™ admitted signature attesting to 
receipt of the missing bag.  
This is strong evidence that the vault clerk gave the missing bag to Miles during pay-
out on the morning of June 27.  In these circumstances, 
the Respondent acted rationally in not polygraphing em-
ployees who had access to th
e bag before Miles signed for it and, instead, in requesting tests of the six employ-
ees who had access to the bag after Miles signed for itŠ
that is, Miles™ truck crew and the three employees who 
worked in the vault the evening of June 27.  Accordingly, 
we draw no adverse inference from the Respondent™s 

failure to polygraph employees who had access to the 
bag before Miles signed for it on June 27. 
(6) The Federal polygraph statute 
The judge found that the Respondent failed to comply 
with several written notice requirements of the Federal 
polygraph statute, which failure is a basis for rejecting 
the Respondent™s explanation for the polygraph requests.  
Whether the Respondent violated the Federal polygraph 
statute is not a question before us, and we do not decide 
it.    The Respondent™s asserted failure to give the written 
 banks called or the persons with w
hom he spoke.  Nor did the General 
Counsel subpoena the records or otherwise ask the Respondent to pro-
duce them.   
 AMERICAN ARMORED CAR, LTD. 605notices required by the Federal statute has no bearing on 
the Respondent™s explanation for the polygraph requests.  
The likelihood that the Respondent™s reason for request-
ing the polygraphs was the missing $25,000 (rather than 
the employees™ union activities) is the same whether the 
Respondent gave the written no
tices required by the Fed-eral statute or failed to provi
de that notice.  We accord-
ingly reject the judge™s apparent conclusion that the Re-

spondent™s arguable failure to comply with the Federal 
polygraph statute somehow discredits its explanation for 
the polygraph requests.
13In sum, based on all of the foregoing, we find that the 
Respondent has rebutted the General Counsel™s prima 
facie case by establishing that it would have discharged 
employees Miles and Verderber regardless of their union 
activities.  Accordingly, we dismiss the 8(a)(3) and (1) 
complaint allegations as to these employees.  
CONCLUSIONS OF LAW 1. The Respondent is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
2. The Union is a labor organization within the mean-
ing of Section 2(5) of the Act. 
3. The Respondent violated Section 8(a)(3) and (1) of 
the Act by discharging Fernando Miranda. 
4. The unfair labor practices
 affect commerce within 
the meaning of Section 2(6) and (7) of the Act. 
5. The Respondent has not violated the Act in any 
other manner encompassed by the complaint. 
THE REMEDY Having found that the Respondent engaged in an un-
fair labor practice as descri
bed above, we shall order the 
Respondent to cease and desist and to take certain 
affirmative action necessary to effectuate the policies of 
the Act. 
The Respondent, having discriminatorily discharged 
Fernando Miranda, must offer him reinstatement and 

make him whole for any loss of earnings and other bene-
fits, computed on a quarterly basis from the date of his 
discharge to the date of a proper offer of reinstatement, 
less any net interim earni
ngs, as prescribed in F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as 
computed in 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987).                                                           
                                                           
13 The General Counsel did not allege, the evidence does not show, 
and the judge did not find that the employees™ refusal to take the poly-
graph was in any way attributable 
to the Respondent™s arguable viola-
tions of the Federal polygraph statute.  Accordingly, this is not a case 
where the employer is alleged to have violated the Act by discharging 
an employee for a concerted assertion of employee rights under some 
other State or Federal law.  See, for example, 
G.V.R., Inc.
, 201 NLRB 
147 (1973). 
ORDER The National Labor Relations Board orders that the 
Respondent, American Armored Car, Ltd., Elmsford, 
New York, its officers, agents, successors, and assigns, 
shall 
1. Cease and desist from 
(a) Discharging or otherwise discriminating against 
employees because they support or engage in activities 
on behalf of the United Federation of Security Officers, 
Inc., or any other labor organization. 
(b) In any like or related manner interfering with, re-
straining, or coercing its empl
oyees in the exercise of the rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer to 
Fernando Miranda full reinstatement to his former job or, 
if that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 
rights or privileges previously enjoyed. 
(b) Make Fernando Miranda whole for any loss of 
earnings and other benefits suffered as a result of the 
discrimination against him in the manner set forth in the 
remedy section of this Decision. 
(c) Within 14 days from the date of this Order, remove 
from the files of Fernando Miranda any reference to his 
unlawful discharge and, within 3 days thereafter, notify 
him in writing that this has been done and that his dis-
charge will not be used against him in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment records, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its Elmsford, New York facility and at its JFK facility in 

Queens, New York, copies of the attached notice marked 
ﬁAppendix.ﬂ
14  Copies of the notice, on forms provided 
by the Regional Director for Region 2, after being signed 

by the Respondent™s authorized representative, shall be 
posted by the Respondent i
mmediately upon receipt and 
maintained for 60 consecutive days in conspicuous 

places including all places where notices to employees 
 14 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 606are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendenc
y of these proceedings, the Respondent has gone out of business or closed the facili-

ties involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-

tice to all current employees and former employees em-
ployed by the Respondent at any time since September 
27, 2000. (f) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-

sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT discharge or otherwise discriminate 
against you because you support or engage in activities 
on behalf of the United Federation of Security Officers, 
Inc., or any other labor organization. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer to Fernando Miranda full reinstatement to 
his former job or, if that job no longer exists, to a sub-
stantially equivalent position, without prejudice to his 
seniority or any other rights or privileges previously en-
joyed. 
WE WILL make Fernando Miranda whole for any loss 
of earnings and other benefits resulting from his dis-
charge, less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharge of Fernando Miranda, and 
WE WILL, within 
3 days thereafter, notify him in writing that this has been 
done and that his discharge w
ill not be used against him 
in any way. 
 AMERICAN ARMORED CAR, LTD.  Jaime Rucker, Esq.,
 for the General Counsel. James J. Cusack, Esq.
 and James W. Cusack, Esq.,
 for the Re-spondent. DECISION STATEMENT OF THE CASE MARGARET M. K
ERN, Administrative Law Judge. This case 
was tried before me in New 
York, New York, on May 22, 23, 
and 24, 2001. The complaint, which issued on January 31, 
2001, and which was amended on March 7, 2001, was based 
upon unfair labor practice charges filed on October 2, 18, and 25, 2000, by the United Federation of Security Officers, Inc. 

(the Union) against American Armored Car, Ltd. (Respon-
dent).1 It is alleged that on Se
ptember 27 and October 17 and 19, Respondent terminated Fernando Miranda, Leonard Miles, 
and John Verderber, respectively, because of their support for 
and activities on behalf of the Union in violation of Section 
8(a)(1) and (3) of the Act. For all of the reasons set forth, I find 
Respondent violated the Act as alleged. FINDINGS OF FACT I. JURISDICTION
 Respondent admits, and I find, it 
is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. II. LABOR ORGANIZATION STATUS Respondent denies the labor organization status of the Un-
ion. Ralph Purdy, president of the Union, testified the Union 

admits security and armored car guards to membership, and 
does not admit to membership employees other than guards. 
The Union exists for the purpose, in
 whole or in part, of dealing with employers concerning wage
s, benefits, and other terms and conditions of employment. I 
find, based upon this credible testimony, the Union is a labor 
organization within the meaning of Section 2(5) of the Act.  III. ALLEGED UNFAIR LABOR PRACTICES A. Background Respondent is engaged in the 
business of providing armored car and truck transportation of valuables, including currency, 
jewelry, and securities in the New York area. Respondent main-
tains a facility in Elmsford and one at Kennedy Airport (JFK). 
The Elmsford facility, which is the facility involved in this 
case, consists of two floors. On the first floor is a garage, which houses Respondent™s vehicles. From within the garage there is 
access to the main employee area, a room that is approximately 
20 by 12 feet. At one end of the room is a counter with four 
                                                          
 1 All dates are in 2000 unless otherwise indicated. 
 AMERICAN ARMORED CAR, LTD. 607windows. Behind the counter is the vault, the money processing 
room, the coin room, and the cash room. Respondent™s administrative offices are located on the second floor. The vault 
is in operation almost conti
nually, from about 6 to 3 a.m. 
Respondent employs approximate
ly 60 guards, couriers, and 
drivers at the facility. These employees have access to the ga-
rage and to the main employee 
area. Respondent also employs 
vault clerks and vault managers. Video surveillance cameras are mounted outside the building 
at every entrance to the facility, inside the garage, inside the 
main employee area and throughout
 the vault area. Monitors 
located within the facility allow for simultaneous viewing from 
all camera angles. There is also a taping system and tapes are 
routinely maintained for 30 days. 
James Carson is Respondent™s director of security and an 
admitted supervisor and agent. Pete Lysohir was the dispatcher 
at the Elmsford facility at the time 
of the events of this case. He was responsible for setting up tr
uck routes, assigning drivers, and making sure pickups and de
liveries were made. He also handled all employee requests for time off. William Castro is 
the a.m. vault manager and Hector Benitez is the p.m. vault 
manager. Both have the authority to dispatch crews to addi-
tional pickups and deliveries. Benitez also has the authority to 
call employees in to work. In a pretrial affidavit Benitez stated: 
ﬁI am the ranking member of ma
nagement responsible for the operation of the vault and the procedures there in [sic] during 

the evening hours when the truck crews check in there [sic] 
cargo. As a member of management
 I request to be represented by an attorney for the company during any interview by the 

NLRB.ﬂ  In early October, Mark Casella
s was promoted from a driver position to a route supervisor. After his promotion, Casellas 
continued to drive a regular route and, according to Verderber, 

there was no change in his duties.  B. Respondent™s Request for Leave Procedures Lysohir was the person to whom employees submitted leave 
requests. He testified he made the decision to grant or deny 
leave requests based upon business need, defined as the number of employees needed to perform 
work on any given day. It is 
Respondent™s general practice to dispatch three-person crews on each vehicle although, on many occasions, Respondent re-
lies on two-person crews. Responde
nt never dispatches a vehi-cle with only one employee. A
ccording to Lysohir, an em-
ployee requesting time off had to submit a written form, and 
employees never made an oral request for leave without follow-
ing up with a written request.  Miranda testified that in the course of his employment, from 
July 1998 up until the time of his discharge on September 27, 
2000, he submitted approximately 
20 leave requests to Lysohir, 
all of which were granted. Mi
randa usually spoke to Lysohir 
directly, either face-to-face or via two-way radio. If Miranda 
knew ahead of time that he needed time off, he submitted a 
written request form to the vault clerk with instructions to give 
it to Lysohir.  
Miles testified that in the course of his employment, from 
July 1998 up until the time of his discharge on October 17, he 
submitted approximately 10 leave requests to Lysohir, all of 
which were granted. On some occasions he spoke with Lysohir 
via two-way radio, and on other occasions, he submitted the 
written form.  
Verderber testified that in the course of his employment, 
from January 10 up until the time of his discharge on October 
18,2 he submitted three leave requests, all of which were ap-
proved by Lysohir.  
Mei testified that in the course of his employment, from July 
1998 up until the time of the hearing, he submitted between 

four and seven leave requests to Lysohir, all of which were 
approved. If the request was made on short notice, he spoke with Lysohir either face-to-face or via the two-way radio. If the 
request was made well in advance of the requested time off, he submitted the written form.  
C. Respondent™s Payout and Pay-in Procedures Respondent has two tracking systems for property in its pos-
session. The first system is based on paper receipts. Valuables 

and currency are placed in numbered bags and every bag is 
accompanied by a three-ply receipt, which is either rubber-
banded to the bag or slipped into a plastic pocket attached to 
the bag. When a bag is picked up from a customer, the cus-
tomer fills out the top portion of the three-ply receipt and enters 
the bag number and the value of the property. The courier en-

ters the time he arrived, the tim
e he departed, the route number, the date, and his signature. The courier gives the pink copy of 

the receipt to the customer and leaves the customer™s premises 
with the bag and with the white and yellow copies of the re-
ceipt. If the bag is delivered either to another customer, or to a 
bank for deposit, the courier enters the date, time, and route 
number and the receiver of the property signs the receipt. The 
courier leaves the yellow copy of the receipt with the receiver 
of the property and retains the white copy. At the end of his 
shift, the courier turns the white copy over to the vault clerk. If 
the bag is not delivered to anothe
r customer or to a bank, it is returned to the vault clerk at the end of the shift with the yellow 
and white copies of the receipt. A white receipt, signed by a 

receiver of property, is called a ﬁdeadﬂ receipt or ﬁdeadﬂ work. 
A yellow and white receipt, attached to a property bag, is called 
a ﬁliveﬂ receipt or ﬁliveﬂ work. 
The second system for tracking property in Respondent™s 
possession is a computerized database. Every evening, two 
sheets are generated from this database. The first is a payout 
sheet which contains a listing of 
customers to whom property is 
to be delivered, those customers™ addresses, the value of the 
property to be delivered to each customer and the seal number 
of each property bag. The second is
 a route sheet that lists all customers to be visited by a truck crew, including pickups and 

deliveries, and the order in which those stops are to be made. 
These sheets are used by the vault clerks each morning to sort 
the property bags given to each truck crew. One member of 
each crew receives both sheets and stands at the counter win-dow while the vault clerk calls out the customer name, the 
value of the property in each bag, and the seal number of each 
bag. The courier marks off the corresponding entries on the                                                           
 2 Although the complaint alleges Verderber was terminated on Octo-
ber 19, Verderber testified he 
was terminated on October 18. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 608payout sheet, and places his signature at the bottom. The vault 
clerk then drops the property bag into a basket at his feet, inside 
the vault. When the procedure is completed, the vault clerk 
wheels the basket through a door underneath the counter win-
dow and the courier takes possession of the basket with the 
bags.  Miles and Verderber testified the couriers do not recheck the 
seal numbers on the bags after the basket is wheeled out to 
them. Nor do they necessarily cross check the customers listed 
on the payout sheet with the cu
stomers listed on the route sheet, 
and errors in the payout procedure sometimes occur. Verderber 
testified sometimes a bag listed on the payout sheet for one 
truck crew may in fact have gone out with a different truck 
crew. It also occurs that a courier will sign for a bag during the 
payout procedure even though the bag is not yet physically 
located within the Elmsford fac
ility. A transfer truck brings the 
bag later in the day and it is redistributed to waiting crews. One 
week before Verderber™s termination, he went through the pay-
out procedure with vault clerk Kenny Rubero. As Verderber 
was loading his truck, Rubero came out to him and handed him a property bag. Verderber asked 
if he had signed for the bag, and when Rubero said yes, Verderber asked how it was that the 
bag didn™t make it into the basket. Rubero™s response was that 
he must have been distracted. At the end of the shift, the courier returns all property bags, 
with their accompanying receipts, to the vault clerk. The vault 
clerk takes physical possession of each bag, one by one, and 
either scans the receipt into the computer or manually enters the 
number of the receipt into the computer. The courier also re-
turns the white copies or ﬁdeadﬂ receipts, and the vault clerk 
again either scans the receipt into the computer or manually 
enters the information. There is a space for the vault clerk™s 
initials next to every item on the route sheet. If an item is not 
returned, the computer flags the item, and the vault clerk must 
call security. If all items are accounted for, the vault clerk 
clears the crew. Only when the vault clerk is satisfied that there 
has been a complete accounting does he allow the crew to 
leave.  D. The Organizing Effort From May to August, Miranda 
spoke to employees about the 
Union on a daily basis. These conversations took place in the 
employee parking lot, located about a half-block from the facil-
ity, and at One Chase Manhattan Plaza in Manhattan where 
employees from both the Elmsford and JFK facilities congre-
gate each day after making pickups
 and deliveries. On or about September 1, Purdy gave Mira
nda authorization cards and Miranda began distributing the 
cards on September 6. He dis-tributed cards at One Chase Manhattan Plaza and in the em-
ployee parking lot after work. Together with Miles, he distrib-
uted approximately 40 cards, all of which were signed. 
Beginning in mid-August, Verderber began soliciting em-
ployee signatures on authorization cards. He did this in the 
main employee area in the mornings when employees were 
waiting for their work assignments. He also did this in the ga-
rage area, at One Chase Manhattan Plaza, in an area across the 
street from the Elmsford facility and in the employee parking 
lot. He printed flyers on his hom
e computer and, in the 3 weeks 
prior to the November 2 election, distributed them to employ-
ees. He placed flyers on the counter, in the employee bathroom 
and on the soda machine in the main employee area.  
Beginning in early September,
 Miles began speaking with employees and distributing authorization cards in the main 
employee area, in the employee parking lot, in front of the 
Elmsford facility and at One Chase Manhattan Plaza. Miles 
distributed between 40 and 50 cards. Beginning in the second week of September, and continuing on a daily basis up until the 
time of his discharge, Miles di
stributed union literature in the 
garage, in the main employee area and at One Chase Manhattan 

Plaza.  
On September 22, the Union filed a petition in Case 2ŒRCŒ
22286. Daisy Cabrera, secretary to the assistant Regional 
Director for Region 2, testified that same day she mailed by 
certified mail, no receipt requested, a copy of the petition with 
related documents to Res
pondent. The documents were addressed to Dominic Colas
uonno, Respondent™s president. Also on that same day, shortly after 4 p.m., Cabrera called 
Respondent™s office at the number listed on the petition and 
asked the person who answered the phone for the Company™s 
fax number. Starting at 4:22 p.m
., Cabrera faxed a copy of the 
petition and related documents to
 the fax number given to her 
over the phone. The transmission wa
s completed at 4:34 p.m. It is not disputed that the fax was sent to Respondent™s adminis-
trative offices and to the correct
 fax number. Carson testified, however, that the hours of operation of the administrative of-
fices are 8 a.m. to 4 p.m. and that to his knowledge, no one in 
Respondent™s offices saw the petition on September 22.  
Verderber testified that on one occasion he overheard Domi-
nic Colasuonno, Respondent™s president, talking to employees 
inside the vault area. He heard Colasuonno say that he wasn™t 
worried about the Union because it would never come into his 
company. Verderber could not recall the date Colasuonno made 
this statement.  
The election was conducted on N
ovember 2. Verderber testi-fied that 2 to 3 weeks prior to the election, Colasuonno au-

thored a letter that was distributed with employees™ paychecks. 
The letter, which was not introduced in evidence, stated that 
employees™ ability to support their families might be in jeop-
ardy if the Union came in and that the Union could not give 
employees anything that Colasuonno did not agree to. At about 
the same time this letter was circulated, Mark Casellas and 
another route supervisor by the name of Bert, told Verderber 
there had been a meeting at which ﬁa list of employees™ names 
was out, and they were just basically going down the list, see-
ing who they thought was for the Union and who they thought 
was against it.ﬂ On another occasion, Bert told Verderber to 
think about the way he wanted to vote because if the Union 
came in hours would be cut. Neither Casellas nor Bert testified. E.  The Discharge of Miranda 1. Miranda™s version On Thursday, September 21, Mi
randa went to see his doctor 
and was told he had a cyst that
 would most likely require im-
mediate surgery. While Miranda was still in the office, the doc-
tor scheduled an appointment for Miranda to see a surgeon the 
following Tuesday, September 26,
 and he also tentatively 
 AMERICAN ARMORED CAR, LTD. 609scheduled the surgery for Sept
ember 29. When Miranda re-turned to work on September 22, Miranda submitted a written 
request to be off on September 26. Early on the morning of Monda
y, September 25, Miranda 
tried to reach Lysohir on the two-way radio to speak to him 
about his leave request for the next day, but was unsuccessful 
in contacting him. Sometime betw
een 8 and 9 a.m. that same 
morning, a vault clerk contacted Miranda and told him there 
was an envelope waiting for hi
m. Miranda could not recall which vault clerk gave him this message. While still on his 

route, at around 4 p.m., Miranda reached Lysohir by radio and 
told him the reason he needed the next day off. Miranda also 
told him that depending on what the surgeon said, he would 
probably need September 29 off as
 well. According to Miranda, 
Lysohir told him it was not a pr
oblem and that he could take September 26 off. Lysohir did not
 testify about this conversa-
tion with Miranda. Miranda returned to the Elmsford facility at the end of his 
shift at around 8:30 p.m. He retr
ieved the envelope that was waiting for him, and inside the e
nvelope was a copy of his writ-
ten leave request. The request was marked ﬁdeniedﬂ and signed by Lysohir. According to Miranda, this was the first time any 
leave request he had ever submitted had been denied. When 
Miranda inquired of the vault clerk, he was told that the enve-
lope had been there since about 8 a.m. Miranda asked if either Lysohir or Carson were in and he
 was told they had both left 
for the day. Miranda testified that since he had spoken with 
Lysohir at 4 p.m., 7 or 8 hours after the envelope had been left 
with the vault clerk, he assumed that Lysohir™s oral approval 
superseded the written denial.  On September 26, Miranda went to see the surgeon and did 
not report for work. According to Miranda, he called Lysohir 
later in the day to find out what time he was scheduled to work 
on September 27. Lysohir gave hi
m the time to report the next 
day, but also told him that Carson wanted to speak with him.  
Lysohir testified he reviewed
 Miranda™s leave request on 
Monday, September 25 and marked 
the slip denied. He did not 
speak to anyone before he denied the request. Lysohir further 

testified when he arrived at work on Tuesday, September 26, 
Carson told him that Miranda was a no-show, no-call and asked 
why Miranda was not at work. Lysohir told him he didn™t 
know, Miranda had not provided him with a reason. Carson 
denied having this conversation with Lysohir.  
Miranda testified that on the morning of Wednesday, Sep-
tember 27, Carson called him at
 his home and asked him why 
he had been a no-show, no-call the day before. Miranda ex-
plained that Lysohir had approve
d his request for the day off. 
Carson told him he was fire
d and hung up. Several minutes later, Carson called back and as
ked Miranda to explain to him in detail what had happened. Miranda again explained that 

Lysohir had approved the day off. Carson became loud and said 
guys like Miranda thought they could run the company and take 
days off whenever they wanted, but that Miranda was not al-
lowed to do whatever he wanted. Carson said he was the boss 
and he ran the Company. He told Miranda to bring in his identi-
fication and uniform and to pick up his last check.  On Thursday, September 28, 
Miranda saw Benitez on the 
Grand Concourse in the Bronx. According to Miranda, Benitez 
told him he had overheard Carson speaking with Miranda on 
the phone the day before. After Carson hung up the phone, he 
said, in Benitez™ presence, that he had just finished killing the 
head and now he would kill the body, he had one more to go. 
Benitez, who was still employed by Respondent at the time of 
the hearing, denied making this statement to Miranda. Carson also denied ever making such a statement. 
Miles testified to a similar statement made to him by 
Benitez. According to Miles, one evening when Benitez was 
checking him in at the end of his shift, Benitez told him he had 
witnessed Carson on the phone with Miranda. When Carson 
hung up, he said, ﬁgood, that™s one Union organizer down, now 
we have to get Miles.ﬂ Benitez 
did not testify regarding this 
conversation with Miles, and Carson denied making the state-ment. 
2. Carson™s version According to Carson, on Monday, September 25, Lysohir 
told him that Miranda had requested September 26 off and that 
he was going to deny the request because of low manpower. 
Carson told Lysohir to tell Miranda over the two-way radio that 
his request was denied, and also to put the denial in writing.  On direct examination, Carson testified that he reviewed 
Miranda™s personnel file prior to making the decision to termi-
nate him. On cross-examination, Carson became confused on 
this point, testifying to the following sequence of events which 
he recalled occurred on September 26:  A. I came into work approximately, I™d say 7:30. 
Q. Did you speak to anyone about Miranda that morn-
ing before you spoke to Miranda? 
A. Yes. I don™t remember who, it was somebody in the 
vault, and I justŠI was in the vault and I waited to see Mr. 
Miranda came in . . . I was just questioning if Miranda 
came in here, and he didn™t come in yet.  
Q. Did you speak to people before you called 
Miranda? 
A. No. 
Q. So, you did not ask Lysohir why Miranda was ab-
sent? 
A. Lysohir was not there.
3Q. Did you go upstairs then right after that? 
A. No. 
Q. When did you call Miranda? 
A. Approximately, probably about 8:30 in the morn-
ing. Q. Between the time you came into work at 7:30 and 
the time you called Miranda, did you go upstairs? 
A. No, I didn™t. Q. You testified that you reviewed Miranda™s person-
nel file prior to calling Miranda, right? 
A. No, I didn™t. Q. You did not testify that 
you reviewed Miranda™s file 
prior to deciding to terminate him? 
A. No, IŠyes, you are right, that is correct. Prior to 
calling him, yes I did. 
                                                          
 3 Both Lysohir and Carson testified 
that at the time of these events, 
Lysohir did not report for work each day until 10 a.m. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 610Q. And where are the personnel files? 
A. Right in my office. 
Q. Where is your office? 
A. One flight above the vault. Q. That is upstairs, correct? 
A. That is correct. 
 Carson testified he called Miranda at 8:30 a.m. and asked 
him why he had not shown up fo
r work. Miranda responded by 
asking the question, ﬁ[W]hy doesn™t this place have personal 
days?ﬂ Carson told Miranda that
 was not the answer he was 
looking for at which point Miranda cursed at him and hung up. 
In a memorandum prepared by Carson at 9:30 a.m. on the 

morning of September 26, he wrote, ﬁI instructed Mr. Miranda 
to return his uniform and ID on 9/28/00 and on that day he will 

receive his paycheck.ﬂ Carson made no reference in that memo-
randum of having reviewed Miranda™s personnel file prior to making the determination to term
inate him. Carson denied hav-ing any knowledge of the fact that a petition had been filed 
when he made the decision to terminate Miranda. 
Carson testified he was unaware
 of the medical reasons un-derlying Miranda™s request for 
the day off and that Miranda 
never mentioned these reasons during the September 26 phone 
conversation. Benitez, on the ot
her hand, testified that Carson told him that Miranda had taken 2 days off, not 1 day, and that 
Miranda had claimed he was ill.  
Respondent™s standard operating procedures manual pro-vides that if an employee is ill, he must call dispatch at least 
one hour prior to his start time. He must also call by 4 p.m. that 
same day to inform dispatch of his intentions for the following 
day. 
3. Previous misconduct by Miranda 
Miranda had three written warni
ngs in his personnel file. On October 29, 1998, he and two othe
r crew members were given a written warning for leaving a bulkhead door unsecured. On 
December 15, 1998, he was suspe
nded for 5 days for leaving a 
truck unattended, and on June 8, 1999, he was given a written warning for failing to report to work or to call in.  4. Other employee misconduct 
The General Counsel introduced 94 incident reports involv-
ing 35 employees. Four incidents of insubordination are docu-
mented. In July 1998, Donell Holman failed to attend a manda-
tory employee meeting after having received three notices ad-
vising him that he must attend and was given a 2-day suspen-
sion. In June 1999, Mauricio Vilches was terminated for having 

reported for weekend work only 50 percent of the time over a 
2-month period. In February 
2001, Larry Cohen refused to 
follow instructions and no disciplinary action was taken other 
than a writeup. In April 2001, Jeffrey King refused to follow 
instructions and Benitez recommended that he receive a 1-day 
suspension. Of the 94 incident reports, this was the only one 
signed by Benitez. 
There were numerous instances of employees failing to re-
port to work and failing to call.  Prior to September 26, two employees (Polk and Connelly) 
were terminated in May for be
ing no call/no show in 3 consecu-
tive weeks. Two employees (Guzetta and Baron) received no 
discipline other than being written up. Another employee 
(Tucker) was sent home after the second time he was a no 
call/no show. After September 26, five employees (Bovan, 
Duncan, Dunston, Monegro, and Noble) were no call/no show 
(one of them for 2 consecutive days) and no disciplinary action 

was taken other than a writeup. Two employees (Perez and 
Lane) were suspended for one day. In 1998, Henry Tucker had 
two no shows/no calls, three latenesses, two unauthorized ab-

sences and a positive drug test. He was suspended after the 
drug test.  Of the 14 incident reports prepared by Lysohir, 10 were for 
latenesses, 1 for a no call/no show, 1 for an unauthorized sick 
day and 1 for an improper safety procedure. In none of these 
reports did Lysohir recommend disciplinary action be taken.  
F. The Discharges of Miles and Verderber 1. The missing property bag 
On June 26, a courier named Bradshaw picked up bag #G006353, containing over $25,000, from Lundy™s Restaurant. 
At the end of his shift, Bradshaw turned the bag over to vault 
personnel at the JFK facility. Robert Peterson, a vault clerk, 
received the bag and gave it to a shuttle truck operator who 
transferred it to the Elmsford facility. Carson testified he did 
not know the names of the transporting employees and that 

there are no records documenting the transfer of the bag be-
tween the two facilities. He did acknowledge that the transfer 
might be reflected in the Company™s computerized database. 
On the morning of June 27, Miles signed for bag #G006353. The bag was listed on Miles™ payout sheet and was to be depos-

ited at Chase Bank at 55 Water Street in Manhattan. The bag 
was not, however, listed on Miles™ route sheet. Miles could not 
recall the vault clerk who checked him out that morning, and 
the space for the vault clerk™s signature on the payout sheet was 
left blank.4 Miles worked that day with two other crew mem-
bers, Verderber and Garafolo. At the end of the shift, Miles 
went through the pay-in procedures without incident and the 
crew was cleared to leave by the vault clerk. 
Carson testified that in mid-July, he was contacted by a rep-
resentative of Lundy™s who a
dvised him that the $25,000 was never deposited at Chase Bank. Together with Castro, Carson went to the vault area and conducted a search which Carson 
described as follows:  On going through all the work, it took almost an hour, 45 
minutes to an hour, we found the receipt somewhere mixed in 
with the paperwork on the sideŠit wasn™t in that box. Paper-
work was everywhere, and I just happened to see the receipt, 
and I showed it to Mr. Castro, and I showed it to him and that 
it was the original receipt with 
the yellow attached to it, the 
yellow ply attached to it, and it didn™t have a signature on the 
bottom. . . . And all the paperwork was on me and Mr. Castro 
going through it. I happened to find the receipt on the side, I 
don™t know if it was in the box or not, but I happened to see it 
                                                          
 4 Respondent™s standard operating 
procedures manual provides that 
the vault clerk is supposed to sign the payout sheet. Castro testified the 
failure of the vault clerk to sign the payout sheet is an irregularity. 
 AMERICAN ARMORED CAR, LTD. 611there. It wasn™t stapled to nothing. Usually everything is sta-
pled.  Carson reviewed the surveillance videotape for June 27. He 
observed the payout process at the beginning of the shift and 
saw Miles sign the payout sheet and hand it to the clerk. He 
also reviewed the pay-in procedures at the end of the shift. He 
observed Miles and Verderber put 10 to 11 bags on the counter, saw Miles hand the dead receipts to the vault clerk, and saw the 
vault clerk check the bags in. He also saw the vault clerk give 
Miles, Verderber, and Garafolo clearance to punch out and 
leave. Carson did not observe anything out of the ordinary in 
either the payout or pay-in procedures that day and he did not 

preserve the videotape. Carson testified he called every bank that every truck crew 
went to on June 27. He called each bank two or three times 
over a period of 3 months and documented the times and dates of every call and the name of the person to whom he spoke. He 
further testified that Miles was an excellent employee whose 
paperwork was impeccable, and he thought that eventually the 
bag would show up.  In October, Carson contacted Antonio Palmiotto, an insur-
ance broker and informed him of the loss. Palmiotto testified 
they spoke only briefly and Respondent never submitted a 
claim for the loss.
5 Palmiotto further testified that in these cir-
cumstances a claim would normally have been filed and he 
could not explain Respondent™s failure to do so. He did testify 
that it is not unusual for there to be a delay in reporting a loss 
and for a parcel to be missing for a week or two or even longer 
and then show up somewhere.  2. The request for polygraph examinations 
In October, Carson contacted a polygrapher, Ed Torian. 
Torian told him that whoever had access to the missing bag 

should be polygraphed. Carson id
entified six persons who had such access: the three employees on the truck, Miles, Garafolo, 
and Verderber, and the three employees who worked in the 
vault on the evening of June 27, Benitez, Cortes, and Castro. 
He did not include the two vault clerks who worked on the 
morning of June 27, Ernest Muscarella and Kenny Rubero. Nor 
did he include Bradshaw™s crew, 
the shuttle truck crew, or any 
of the employees, supervisors, and managers who had access to 
the vault in the period between June 27 and mid-July when 
Lundy™s reported the missing depos
it. Benitez, Castro, Cortes, 
and Garafolo agreed to take the test and were released from 

suspicion.  
On the evening of October 16, Carson and Verderber spoke 
twice by telephone. Carson asked Verderber to come to the 
Elmsford facility and submit to a polygraph examination. 
Verderber stated he had been 
drinking a little and did not want to drive.                                                            
 5 Respondent™s employees are not bonded. Therefore, the only reim-
bursement mechanism for a loss is Respondent™s insurance policy with 
Palmiotto. As of the time of the h
earing, Respondent had not filed an 
insurance claim for the lost money, even though Carson and Charles 
Strebeck testified that Lundy™s was reimbursed the $25,000. Nor had 
Respondent filed a police report or
 commenced civil proceedings 
against anyone for the loss.  
On October 17, Miles returned to the Elmsford facility 
around 8 p.m. Miles testified that Carson called to him from the 
vault area and said he wanted Miles and Garafolo to take a 
polygraph. Miles asked what for 
and Carson said that a bag was missing off of Miles™ truck. Miles asked when the bag was first missing because he had not hear
d anything about it, and Carson 
said the bag had been missing since June. Miles said he was not 
going to take a polygraph and Carson 
told him to step inside the 
coin room. Both men entered the coin room where they contin-
ued to argue. Miles asked to be 
shown the videotape for the day 
in question and Carson refused. M
iles said he would not take a polygraph examination without firs
t speaking with his attorney. 
Carson told him he was terminated, to turn in his ID and uni-
forms and to go home. Accordi
ng to Carson, after Miles re-fused to take a polygraph in the absence of his attorney, Carson 

told Miles he could have an a
ttorney present, but Miles still 
refused. Carson testified he su
spended Miles for refusing to take the polygraph exam but did not terminate him.  
On October 18, Verderber returned to the Elmsford facility 
around 8 p.m. and was told Carson had already left. Verderber 
spoke to Carson by phone and to
ld him he was not going to submit to a polygraph. According 
to Verderber, Carson stated, ﬁ[I]f you don™t take the test, I can™t let you put food on the table 
anymore. I™m going to have to take your ID back.ﬂ According 
to Carson, he told Verderber that he was suspended for failing 
to cooperate with the investigation. IV. ANALYSIS A. Supervisory Issues Respondent denies that Lysohir,
 Castro, Benitez, and Casel-
las are supervisors within the meaning of the Act. Section 2(11) 
of the Act defines ﬁsupervisorﬂ as:  any individual having authority, in the interest of the em-

ployer, to hire, transfer, suspend, lay off, recall, promote, dis-
charge, assign, reward, or discipline other employees, or re-
sponsibly to direct them, or to
 adjust their grievances, or 
effectively to recommend such action, if in connection with 
the foregoing the exercise of such authority is not of a merely 
routine or clerical nature, but requires the use of independent 
judgment.  The statutory indicia are listed in the disjunctive; the possession 
of any one of them is sufficient 
to establish an individual as a supervisor. The exercise of any such authority, however, must 

involve the use of independent judgement. The burden of prov-ing supervisory status is on the 
party alleging that such status 
exists. Webco Industries, 334 NLRB 608, 609 (2001). Lysohir testified that he set up truck routes, assigned drivers 
and couriers to those routes, ma
de sure pickups and deliveries were made, and approved requests for time off. There is no 
evidence from which to conclude whether or not Lysohir exer-

cised independent judgment in performing these tasks. Nor is 
there sufficient evidence to determ
ine what, if any, disciplinary 
authority Lysohir possessed or exercised. In the 14 incident 
reports prepared by Lysohir, he did not recommend disciplinary 
action in any of them, and there is no evidence that disciplinary 
action was taken as a result of Lysohir™s reports. With respect 
to employee requests for time off, the sole criteria Lysohir used 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 612was manpower needs. Lysohir™s 
job was to make sure there were at least two, and preferably three employees, on each 
truck. It does not require indepe
ndent judgment to perform such a simple calculation. I find the General Counsel, who has the 
burden of proof, has failed to adduce sufficient evidence to 
establish Lysohir was a supervis
or within the meaning of Sec-
tion 2(11). With respect to Castro and Benitez, the evidence of their su-
pervisory status is equally sparse. Both had the authority to 

direct truck crews to additional pi
ckups and deliveries. It is not clear, however, if they exercised independent judgment in mak-
ing these assignments or if it was a routine exercise, i.e., direct-
ing the crew nearest to the location to make the pickup or de-
livery. It is also not clear if Castro and Benitez made these as-
signments independently or if 
they were conveying directions 
given by a higher management authority. Benitez prepared only 
one of the 94 incident reports introduced in evidence, and in 
that report he recommended the employee receive a 1-day sus-
pension. Castro completed 11 in
cident reports and in only one 
report did he recommend that an 
employee be suspended. There 
is no evidence that either recommendation was followed. The 
fact that Benitez characterized himself as the highest ranking 
member of management in th
e evening hours does not, without more, confer supervisory status. 
Training School at Vineland, 332 NLRB 1412 (2000). I find the General Counsel has failed 
to adduce sufficient evidence to conclude that either Castro or 
Benitez is a supervisor within the meaning of Section 2(11). With respect to Casellas, there is no evidence that as a route 
supervisor he possessed any of the statutory indicia of supervi-
sory status. That he attended a meeting at which ﬁthey,ﬂ pre-
sumably members of management
, discussed employee interest 
in the Union does not attest to 
his supervisory status. Moreover, 
Verderber testified that after 
Casella™s promotion, Casellas continued to drive a truck and Verderber did not observe any 
change in his duties. I find the evidence fails to establish that 
Casellas is a supervisor within the meaning of Section 2(11). B. Agency Issues 
With respect to Lysohir, Ca
stro, and Benitez, Respondent admits they were agents of Res
pondent at all times material to this case. The issue is whether Benitez was an agent of Re-
spondent for the purpose of communicating to employees Car-
son™s statement that he had fired one union supporter and had one more to go.  The Board applies common law principles of agency when it 
examines whether an employee is an agent of an employer 
while making a particular statement or taking a particular ac-tion. Under these common law principles, the Board may find 
agency based on either actual or apparent authority to act for 
the employer. As to the latter, apparent authority results from a 
manifestation by the principal to a third party that creates a 
reasonable basis for the latter to believe that the principal has 
authorized the alleged agent to perform the acts in question. 
The test is whether, under all of the circumstances, employees 
would reasonably believe that the employee in question was 
reflecting company policy and speaking and acting for man-
agement. The Board considers the position and duties of the 
employee in addition to the context in which the behavior oc-
curred. Thus, it is well settled that an employer may have an 
employee™s statement attributed to it if the employee is held out 
as a conduit for transmitting information from management to 
other employees. 
Cooper Hand Tools, 328 NLRB 145 (1999).  In applying these principles here, I find the General Counsel, 
who bears the burden of proof, has failed to establish that Benitez was an agent of Respondent for the purpose of advising 
Miles and Miranda of the reason for their terminations. Benitez 
was not involved in hiring or firing decisions and his involve-
ment in employee discipline was an isolated event. Benitez did 

convey messages from Lysohir re
garding employee requests for 
time off, but there is no evidence that he was charged with 
communicating with employees a
bout any other type of em-
ployment decision. I am aware 
of the uncontradicted testimony 
that Benitez was the highest 
ranking member of management working in the vault in the evenings, but I do not think that this 
fact, without more, establishes Benitez as an agent of Respon-
dent for the specific purpose of
 communicating to employees 
the reason for their discharge.  For the same reasons, I find that there is no evidence to sup-
port a finding of agency with respect to Casellas when he ad-
vised Verderber that he had attended a meeting at which mem-
bers of management had been discussing employee support for 
the Union. Casellas possessed ne
ither actual nor apparent au-
thority to make that statement on Respondent™s behalf.  
In view of these findings, I do not rely on the statements 
made by Benitez or by Casellas in resolving the issue of 

whether the discharges of Miles, Miranda, and Verderber were 
unlawful. C. Credibility I found the testimony of Carson untrustworthy and unreli-
able. With respect to the disc
harge of Miranda, his testimony 
conflicted in several material ways with the testimony of Lyso-
hir, Respondent™s admitted agen
t, and with Benitez, Respon-
dent™s witness. First, Lysohir te
stified that he did not speak to anyone on September 25 prior to making the determination to 
deny Miranda™s request for the 
next day off. Carson, on the 
other hand, testified that Lysohi
r did talk to him on September 
25 about Miranda™s request for th
e next day off and that Carson 
instructed Lysohir to tell Miranda
 that his request was denied. 
Second, Lysohir testified that wh
en he arrived at work on Sep-tember 26 at 10 a.m., Carson asked Lysohir why Miranda was a 

no show, no call, and Lysohir sa
id he did not know. Carson, on the other hand, denied ever having had this conversation with 
Lysohir and testified that he had already terminated Miranda by 
8:30 a.m., before Lysohir came in
to work. Third, Carson testi-fied that during his phone conve
rsation with Miranda, Miranda had not offered a medical excuse
. Benitez, on the other hand, testified that Carson told him Miranda had said he was ill.  
Carson™s testimony was also se
lf-contradictory. On direct 
examination, Carson testified th
at he had reviewed Miranda™s personnel file prior to making th
e determination to terminate him. On cross-examination, however, Carson testified that he came into work on September 26 at 7:30 a.m., and that between 
7:30 and 8:30 a.m. when he spoke to Miranda on the phone, he 
did not go into his office where Miranda™s personnel file was 
located.   AMERICAN ARMORED CAR, LTD. 613I found Carson™s testimony regarding the discharges of Miles 
and Verderber similarly untruthfu
l. Carson testified to a meticu-
lous dual system of record keep
ing in Respondent™s vaults. One would expect no less from an armored car company charged 
with the safekeeping of large sums of money and valuables. Yet 
when it was allegedly reported to Carson that a bag containing 

over $25,000 was missing, Carson testified that he entered the 
vault and saw paperwork everywhere, and the receipt in ques-
tion strewn to one side. Carson did not reprimand Castro, the 
vault manger on duty, or anyone else for the state of disarray 
that, if true, would have constituted a serious lapse in security.  
Carson testified he called every bank his employees had con-
tact with and that he kept a record of every call. No such docu-
ment was introduced. Carson viewed the video surveillance 
tape for June 27, and fully aware that the tape was a key piece 
of evidence in the alleged loss, 
allowed the tape to be erased. Carson testified that Lundy™s 
was reimbursed for the missing $25,000 deposit, but no canceled check was introduced and no insurance claim was ever filed. 
I found Miranda, Miles, and Verd
erber to be far more credi-ble witnesses. Miranda was not always articulate and acknowl-
edged having a limited formal education. He appeared to me to 
be incapable of manipulating the facts to his advantage. 
Verderber testified in a strai
ghtforward manner and was equally 
responsive on direct and cross-ex
amination. Miles was the most articulate and perceptive of the three, and it was readily appar-
ent why Respondent considered him to be a outstanding em-
ployee. He had an excellent recall of events and his testimony 
was consistent with the balance of the credible evidence. In 
short, I found all three witnesses to be more believable than 
Carson. Lysohir was still employed by Respondent at the time of the 
hearing and he was overly cauti
ous during his testimony. He 
appeared to be calibrating his responses, attempting to be truth-
ful while at the same time trying not to give testimony damag-
ing to his employer. I credit Lysohir only to the extent indi-
cated.   D. Respondent™s Knowledge of Union Activities A prerequisite to establishi
ng that Miranda, Miles, and Verderber were wrongfully disc
harged is finding that Respon-dent knew of their union activities. Knowledge need not be 
established directly, but may rest on circumstantial evidence 
from which a reasonable inference of knowledge may be 
drawn. The Board has inferred knowledge based on such cir-
cumstantial evidence as the timing of the allegedly discrimina-
tory action, an employer™s 
general knowledge of union activi-
ties, animus, and disparate treatment. The Board additionally 
has relied on factors including the delay between the conduct 
cited by the Respondent as the basis for the discipline and the 
actual discharge, and, in the case of multiple discriminatees, 
that the discriminatees were
 simultaneously discharged. 
Mont-gomery Ward & Co., 
316 NLRB 1248, 1253 (1995), enfd. 97 
F.3d 1448 (4th Cir. 1996), and cases cited. Respondent™s general knowledge of its employees™ union ac-
tivities is established as of the morning of September 25. The 
petition was filed in the regional office on September 22 and 
faxed to Respondent™s offices at around 4:30 p.m. that same 
day. Carson™s testimony that the office was closed at 4:30 p.m. 
is highly suspect, given the fact that only minutes before, 
someone answered the phone and responded to the Board™s 
representative request for a fax number. Nevertheless, accept-
ing Respondent™s position that the office was closed at the time 
of the fax transmission on September 22, it is clear that the 
office reopened on September 25 at
 8 a.m. Respondent does not dispute that it maintains its fax machine as a regular means of 
communication, and that the petition was faxed to the correct 
number. The evidence therefore 
establishes that the petition 
was received in Respondent™s office on the morning of Sep-
tember 25. The demonstrated receipt of the faxed petition by 
Respondent™s machine creates the presumption that Carson was 
aware of the petition that same day, and I discredit Carson™s 
vague testimony that he was unaware of the petition until some 
later unspecified time. I find Carson™s knowledge of the peti-
tion is established as of the morning of September 25. B&C 
Contracting Co., 334 NLRB 218, 219Œ220 (2001). Further evidence of Respondent™s general knowledge of its 
employees™ union activities is found in the credible and unre-
butted testimony of Verderber. 
Verderber testified he overheard Colasuonno telling employees that he wasn™t worried about the 
Union because it would never come into his Company. Al-
though Verderber did not recall the date this statement was 
made, it clearly was made prior to Verderber™s discharge on 
October 18. Verderber further testified, without contradiction, that Colasuonno wrote a letter to employees in mid-October 

stating that employees™ ability to support their families might 
be in jeopardy of the Union came in. Not only does this memo 
evidence Respondent™s knowledge
 of employees™ union activi-
ties, it also demonstrates Respondent™s animus toward those activities.6Respondent had specific knowledge of the union activities of 
Miles and Verderber. The evidence shows that in August and September, Miles and Verderber distributed authorization cards and union literature in the main employee area and in the ga-
rage, both areas of the facility which were monitored by Re-
spondent™s security cameras. Ca
rson testified that the video system allowed for both real time 
viewing and taped viewing. It is reasonable to infer that Respondent used the surveillance cameras for their designed purpose, i.e., to monitor the activi-

ties of its employees for secur
ity purposes. In doing so, I find 
Respondent acquired the knowledge of Miles and Verderber™s 
union activities in August and September. 
Montgomery Ward & 
Co., supra at 1254.  There is evidence that Respondent also had specific knowl-
edge of Miranda™s union activities. In the course of his phone 
conversation with Miranda on September 27, Carson made the statement that guys like Miranda thought they could run the 
company and take days off whenever they wanted. Carson said 
he was the boss and he ran the Company. The General Counsel 
argues that this statement shows knowledge of Miranda™s union 
activities and I agree. Miranda had only one previous incident 
of taking an unauthorized day off, and that occurred in June 
                                                          
 6 Neither of these statements by Respondent™s president is alleged as 
violating Sec. 8(a)(1) and I make 
no such finding. I do, however, rely 
on these statements as evidence of knowledge and animus. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6141999, more than a year prior to this conversation. The only 
association Miranda had with othe
r employees at the time of his 
discharge was his participati
on in union activities with Miles and Verderber. Carson™s statement evidences his awareness of 
that association.  
The timing of the three discharges, all occurring between the 
filing of the petition and the election, is further evidence of 
Respondent™s knowledge of Mira
nda, Miles and Verderber™s union activities. Miranda was te
rminated on September 27, 2 
days after Respondent™s receipt of the petition. Miles and 
Verderber were terminated 3 weeks later for refusing to coop-
erate in the investigation of a loss that had allegedly occurred 
four months before.  E. Wright Line Analysis In all cases alleging a violation of Section 8(a)(3) or viola-
tions of 8(a)(1) turning on employer motivation, the General 
Counsel is required, in the first instance, to make a prima facie showing sufficient to support the inference that protected con-
duct was a motivating factor in the employer™s decision. Once 
this is established, the employ
er has the burden to demonstrate that the same action would have taken place even in the ab-

sence of the protected conduct. Wright Line, 251 NLRB 1083 (1980), enfd. 622 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in NLRB v. Transportation Man-
agement Corp., 462 U.S. 393 (1983). The General Counsel has made out a prima facie case. 
It is Respondent™s position that
 Miranda was terminated for 
insubordination arising out of his failure to report to work on 

September 26. It is true that 
Miranda was given a copy of his 
written request marked denied. It is also true, based on the 
credible testimony of Miranda, that Lysohir told him, in a radio 
communication, that he could have
 the day off. Four employees 
testified that in the course of their employment, they had sub-
mitted 37 requests for leave, some oral, some written, and all 
granted by Lysohir. Given this circumstance, it was entirely 
reasonable for Miranda to assume that Lysohir™s oral approval, 
given at 4 p.m., superseded his written denial that had been 
delivered to the vault clerk hours before. I credit Miranda™s 
testimony that he called in to 
work on the afternoon of Septem-
ber 26, as required by Responde
nt™s standard operating proce-dures manual, and was told by Lysohir to report for work the 
next day. I further credit his 
testimony that Carson called him 
on the morning of September 27, not September 26 as testified to by Carson, and told him he was terminated. 
Assuming Miranda had been given unequivocal notice that 
his request for the day off was 
denied, which assumption is not 
warranted by the credible evid
ence, I would nevertheless con-clude that Miranda was treated disparately from other employ-
ees. The only other employee prev
iously terminated for insub-
ordination was Mauricio Vilches who failed to report to work 
four weekends in a 2-month pe
riod. Two employees were ter-
minated for no shows, no calls, but only after they had each 
done so in 3 consecutive weeks. As previously noted, 
Miranda™s prior single incident of no show, no call occurred 
more than a year before his termination.  
Carson™s attention to Miranda™s attendance is clear evidence 
of disparate treatment. Prior to
 September 25, Carson had never 
involved himself in requests for time off. Lysohir made those 
determinations and it was a routine exercise. Carson™s admitted 
involvement in the decision whether to grant Miranda™s request and his waiting in the vault area on the morning of September 

26 to see if Miranda came in, s
uggest that Carson had orches-trated events for the purpose of
 putting Miranda in a situation where it could later be argued that he was insubordinate.  For these reasons, I find Respondent has failed to demon-
strate that it would have discharged Miranda in the absence of 
his union activities. I further find his discharge violated Section 
8(a)(1) and (3) of the Act. It is Respondent™s position that Miles and Verderber were 
suspended for refusing to cooperate in the investigation into the 
disappearance of bag #G006353. Contrary to this position, I 
find the investigation into the alleged loss was a barely-
concealed scheme by Carson to justify his unlawful termina-
tions of Miles and Verderber. In the first instance, it is not at all 
clear that the money did, in fact, disappear. There is no can-

celed check proving Respondent reimbursed Lundy™s for the 
loss and Respondent never filed an insurance claim, a fact 
which Respondent™s own insurance agent found odd. Even 
more significant, Respondent has in its possession computer-
ized records which would show every movement of bag 

#G006353 and when it was last accounted for. Respondent chose not to introduce that evidence.  
Nor is it clear that Miles and his crew ever took possession of the bag on the morning of June 27. There was a discrepancy 
in Respondent™s computer generated reports. The bag was listed 
on Miles™ payout sheet, but was not listed on his route sheet. It 
is entirely possible that the bag number was called out by the 
vault clerk, that Miles circle
d the bag number on his payout 
sheet, but that Miles never, in fact, received the bag. Because 

the bag was not listed on his route sheet, he would not have noticed the bag was missing as he proceeded on his route. The 
vault clerk did not sign the payout sheet, in violation of Re-
spondent™s standard operating procedures, and Respondent did 
not identify, nor call as a witness, the vault clerk on duty that 
morning. It is ironic that just 1 week prior to June 27, Verder-
ber had experienced a similar s
ituation. Vault clerk Kenny Ru-
bero had called out a bag number and Verderber had checked 

off the number on his payout sheet. Rubero did not, however, 
put the bag in Verderber™s basket, claiming he had become 
distracted.  
Assuming Miles and his crew did take possession of the bag 
on the morning of June 27, they accounted for the bag when 
they cleared their route that evening. Carson™s review of the 
videotape confirmed that Miles and his crew were cleared by 
the vault clerk, and a crew cannot be cleared until every item of 
property is accounted for. Assuming there ever was a time 
when the Lundy™s bag was missi
ng, Miles and Verderber were 
cleared of any suspicion when Carson reviewed the videotape 
in July. They remained free of suspicion until Carson resur-
rected the issue in the weeks before the election. Respondent 
contends that it took Carson 3 months, from mid-July to mid-
October, to complete his phone survey of all the banks that 
might have had possession of the bag. Not only do I discredit 
Carson™s testimony on this point
, the investigatory log which 
Carson allegedly maintained was not introduced. I draw an 
 AMERICAN ARMORED CAR, LTD. 615adverse inference from Respondent™s failure to introduce that 
evidence. Zapex Corp., 
235 NLRB 1237, 1239 (1978), enfd. 
621 F.2d 328 (9th Cir. 1980).  Carson testified the standard
 used for determining who should be polygraphed in a loss situation is anyone who had 
access to the bag. Yet Carson excluded from the list of names 
given to Torian any number of employees who had access to 
bag # G006353 between June 27 and mid-July, most notable 
among them Muscarella and Rubero, the two vault clerks who 
worked on the morning of June 27.   Contrary to Respondent™s argumen
t at the hearing and in its brief, it did not comply with the requirements of the Employee 

Polygraph Protection Act (EPPA),
 29 U.S.C. § 2001, et seq. 
(1988), when it insisted Miles and Verderber submit to poly-
graph examination. Respondent failed to provide Miles or 
Verderber with a written statement setting forth with particular-

ity the incident being investigated, failed to give them a state-
ment indicating that they had access to the property, and failed 
to give them a statement describing the basis of Respondent™s 
reasonable suspicion that they were involved in the incident. 29 
U.S.C. § 2006(d). Nor were they provided with written notice 
of the date, time, and location of the test, written notice of their 
right to obtain and consult with counsel before each phase of 
the test, written notice containing specifics of how the testing 
would be conducted, or an opportunity to review all questions 
to be asked during the test. 29 U.S.C. § 2007(b)(2)(A) through 
(E).  Respondent™s right to lawfully conduct polygraph examina-
tions within the prescriptions of the EPPA is not challenged. Respondent™s demand that Miles and Verderber submit to 
polygraph examination was not the result of any legitimate 
investigation, however, but was motivated solely by their ac-
tivities in support of the Union. As such, their terminations for 
refusing to submit to the exam vi
olated Section 8(a)(1) and (3) 
of the Act. CONCLUSIONS OF LAW 1. Respondent is engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act, and has engaged in 
unfair labor practices affecting commerce within the meaning 
of Section 2(6) and (7) of the Act. 2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 3. Respondent violated Section 8(a)(3) and (1) of the Act on 
September 27, 2000, by disc
harging Fernando Miranda. 4. Respondent violated Section 8(a)(3) and (1) of the Act on 
October 17, 2000, by disc
harging Leonard Miles. 5. Respondent violated Section 8(a)(3) and (1) of the Act on 
October 18, 2000, by disc
harging John Verderber. REMEDY Having found that the Respondent has engaged in certain un-fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affi
rmative action designed to effectu-ate the policies of the Act. Respondent, having discriminatorily discharged Fernando 
Miranda, Leonard Miles, and J
ohn Verderber, must offer to them reinstatement and make them whole for any loss of earn-

ings and other benefits, computed on a quarterly basis from the 
date of their respective discharges to the date of a proper offer 
of reinstatement to each of them, less any net interim earnings, 
as prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 (1950), plus interest as computed in New Horizons for the Retarded
, 283 NLRB 1173 (1987). [Recommended Order omitted from publication.] 
   